     Case 1:20-cv-00965-DAD-HBK Document 10 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HENDRIK BLOCK,                                     No. 1:20-cv-00965-DAD-HBK
12                      Plaintiff,
13          v.                                          ORDER ENTERING JUDGMENT AGAINST
                                                        DEFENDANTS AND DISMISSING ACTION
14   MARVIN L. MACKIN, as Trustee of THE
     MARVIN AND LAVERNE MACKIN                          (Doc. No. 6, 8)
15   FAMILY TRUST, established January 4,
     2012 Doing business as Taco Bell #3171,
16   et al.,
17                      Defendants.
18

19          On November 13, 2020, plaintiff Hendrick Block filed a Notice of Acceptance with Offer

20   of Judgment under Federal Rule of Civil Procedure 68 (the “Notice”), informing the court that the

21   parties have reached a settlement resolving this action. (Doc. No. 8.) The Notice further states

22   that each party shall bear their own respective costs and attorneys’ fees. (Id. at 3.)

23          Under Federal Rule of Civil Procedure 68(a), a defendant may serve an offer to allow

24   judgment on specified terms to the opposing party at least two weeks before trial. Fed. R. Civ. P.

25   68(a). The opposing party must accept the offer through written notice. Id. Thereafter, “either

26   party may then file the offer and notice of acceptance, plus proof of service.” Id

27          Here, plaintiff accepted defendants’ Rule 68 Offer of Judgment in writing on November

28   12, 2020. (See Doc. No. 8 at 3.)
                                                       1
     Case 1:20-cv-00965-DAD-HBK Document 10 Filed 12/07/20 Page 2 of 2


 1         Accordingly,

 2         1.    The court hereby enters judgment against defendants and in favor of plaintiff in the

 3               amount of $9,000.00, pursuant to the terms of the Notice filed in this case on

 4               November 13, 2020 (Doc. No. 8);

 5         2.    Defendants’ pending motion to dismiss (Doc. No. 6) motion is terminated as

 6               having been rendered moot by this order; and

 7         3.    The Clerk of the Court is directed to close this case.

 8   IT IS SO ORDERED.
 9
        Dated:   December 4, 2020
10                                                     UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
